April 11, 1908. The opinion of the Court was delivered by
The complaint of the second action is the same as in the first, except the change of party-defendant, *Page 23 
and the description of the tract of land alleged to contain 116 acres.
The answer in the second case is the same as in the first except necessary changes of names.
The case was tried before his Honor, Judge Ernest Gary, August, 1905, and he directed a verdict for the defendant.
Inasmuch, therefore, as this case is similar in all respects to the case of W.A. Hudson v. Joseph Schumpert, and the judgment there was in favor of a reversal of such judgment and a new trial granted; it is so ordered here.